1. Def’s Pro Se Motion for Appropriate Relief (COA09-1360)
2. Def’s Pro Se PWC to Review Order of COA
3. Def’s Pro Se Motion to Proceed In Forma Paupems
4. Def’s Pro Se Motion for an Order for Retrial
5. Def’s Pro Se Motion to Suppress Articles of Prosecution
6. Def’s Pro Se Motion for a New Hearing Before a New Grand Jury
7. Def’s Pro Se Motion for a Change of Venue
8. Def’s Pro Se Motion for Dismissal of Charges
9. Def’s Pro Se Motion for an Immediate and Prompt Response
10. Def’s Pro Se Motion for Counsel to be Appointed
1. Dismissed
2. Dismissed
3. Allowed
4. Dismissed
5. Dismissed
6. Dismissed
7. Dismissed
8. Dismissed
9. Denied
10. Dismissed as Moot